IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,145-01


EX PARTE SHERMAN L. HARRIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1053575 IN THE 339TH DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
 and sentenced to twenty years' imprisonment. His appeal was dismissed. Harris v. State, No. 01-07-00449-CR (Tex. App.-Houston [1st Dist.] May 1, 2008, no pet.).
	Applicant contends that he is actually innocent, that his plea was rendered involuntary, that
he was denied due process, that counsel were ineffective, that the indictment failed to charge a
criminal offense, that the trial court erred, and that his sentence violates the Eighth Amendment. On
December 1, 2010, the trial court made findings of fact and conclusions of law and recommended
that we deny relief. We agree with the trial court's recommendation but decline to adopt one of its
conclusions that suggests that Article 42.12, § 5(b) of the Code of Criminal Procedure, in its present
form, does not allow the appeal of a trial court's determination to adjudicate a defendant's guilt.
With these words, we deny relief.  
 
Filed: February 16, 2011
Do not publish